Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 1 of 17 PageID: 1




Jonathan Rudnick Local Counsel
THE LAW OFFICE OF JONATHAN RUDNICK, L.L.C.
ATTORNEY I.D. NO. 034721990
788 SHREWSBURY AVENUE
SUITE 204
TINTON FALLS, N.J. 07724
JONR@JONRUDLAW.COM
732-842-2070
FAX: 732-879-0213

Jesse S. Johnson
Greenwald Davidson Radbil PLLC
7601 N. Federal Hwy., Suite A-230
Boca Raton, FL 33487
To be admitted pro hac vice

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

FERDINAND J. MENDONEZ, on                : Civil Action No.
behalf of himself and others similarly   :
situated,                                :
                                         :
                   Plaintiff,            :
                                         :
      v.                                 :
                                         :
SRA ASSOCIATES, INC.                     :
                                         :
                   Defendant.            :


           CLASS ACTION COMPLAINT AND JURY DEMAND

                                 Nature of Action

      1.     Ferdinand J. Mendonez (“Plaintiff”), of 121 Rock Avenue, Green

Brook, New Jersey 08812, brings this class action under the Fair Debt Collection
    Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 2 of 17 PageID: 2




Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of New Jersey

consumers who have been the subject of debt collection efforts by SRA Associates,

Inc. (“Defendant”), whose principal place of business is located at 112 W. Park

Dr., Suite 200, Mt. Laurel, New Jersey 08054.

         2.   Congress enacted the FDCPA in 1977 to “eliminate abusive debt

collection practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to

“abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors,” which Congress found to have contributed “to

the number of personal bankruptcies, to marital instability, to the loss of jobs, and

to invasions of individual privacy.” 15 U.S.C. § 1692(a).

         3.   The Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—has explained that “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.”1




1
       See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited November 10, 2020).


                                         2
    Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 3 of 17 PageID: 3




         4.   Nearly half of the debt collection complaints received by the CFPB

involve debt collectors’ attempts to collect debts that consumers did not owe.2

         5.   To combat this serious problem in the debt collection industry, the

FDCPA requires debt collectors to send consumers “validation notices” containing

certain information about their alleged debts and consumers’ rights with respect to

those debts. 15 U.S.C. § 1692g(a).

         6.   A debt collector must send this notice “[w]ithin five days after the

initial communication with a consumer in connection with the collection of any

debt,” unless the required information was “contained in the initial communication

or the consumer has paid the debt.” Id., § 1692g(a).

         7.   As noted by the CFPB and the Federal Trade Commission, “this

validation requirement was a ‘significant feature’ of the law that aimed to

‘eliminate the recurring problem of debt collectors dunning the wrong person or

attempting to collect debts which the consumer has already paid.’” Hernandez,

No. 14-15672, at 5 (quoting S. Rep. No. 95-382, at 4 (1977)).

         8.   Pertinent here, the validation notice must advise the consumer that,

absent dispute within 30 days of receipt of the notice, the consumer’s alleged debt

will be assumed to be valid by the debt collector. Id., § 1692g(a)(3).

2
       See Consumer Financial Protection Bureau, Fair Debt Collection Practices
Act—CFPB           Annual        Report      2020       at      14      (2020),
https://files.consumerfinance.gov/f/documents/cfpb_fdcpa_annual-report-
congress_03-2020.pdf (last visited November 10, 2020).

                                          3
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 4 of 17 PageID: 4




      9.     The consumer may submit his dispute either in writing or orally, as

recently confirmed by the Third Circuit. Riccio v. Sentry Credit, Inc., 954 F.3d 582

(3d Cir. 2020).

      10.    But here, Defendant improperly instructed Plaintiff that he must

submit any dispute in writing.

      11.    This case centers on Defendant’s failure to properly provide the

disclosures required by 15 U.S.C. § 1692g in its initial written communications to

New Jersey consumers, or within five days thereafter.

                                       Parties

      12.    Plaintiff is a natural person who at all relevant times resided in

Somerset County, New Jersey.

      13.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or

due, or asserted to be owed or due, a creditor other than Defendant.

      14.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted

to be owed or due, arises from a transaction in which the money, property,

insurance, or services that are the subject of the transaction were incurred primarily

for personal, family, or household purposes—namely, a personal credit line from

PNC Bank for family and household use (the “Debt”).

      15.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                          4
    Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 5 of 17 PageID: 5




         16.   Defendant is a professional corporation with its principal office in

Burlington County, New Jersey.

         17.   Defendant bills itself “as one of the most reputable and effective

receivables management providers nationwide, offering outstanding return on

investment by way of impeccable regulation compliance and customer service.”3

         18.   Defendant touts its “dedicated and professionally-trained collection

staff, led by a team of experienced managers focused solely on compliant

liquidation resolutions.”4

         19.   “Using state-of-the-art workflow technology and experience across

sectors,” Defendant offers collections services for, inter alia, credit cards,

mortgages, home equity loans, homeowners association fees, lines of credit,

medical debts, and student loans.5

         20.   Defendant is an entity that at all relevant times was engaged, by use of

the mails and telephone, in the business of attempting to collect a “debt” from

Plaintiff, as defined by 15 U.S.C. § 1692a(5).

         21.   Upon information and belief, at the time Defendant attempted to

collect the Debt from Plaintiff, the Debt was in default, or Defendant treated the

Debt as if it were in default from the time that Defendant acquired it for collection.

3
         http://www.sraassociates.com/ (last visited November 10, 2020).
4
         http://www.sraassociates.com/ (last visited November 10, 2020).
5
         http://www.sraassociates.com/ (last visited November 10, 2020).

                                           5
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 6 of 17 PageID: 6




      22.    Defendant uses instrumentalities of interstate commerce or the mails

in a business the principal purpose of which is the collection of any debts, and/or to

regularly collect or attempt to collect, directly or indirectly, debts owed or due, or

asserted to be owed or due, another.

      23.    Defendant held itself out to Plaintiff as a debt collector.

      24.    Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

                              Jurisdiction and Venue

      25.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28

U.S.C. § 1331.

      26.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), as

the acts and transactions giving rise to Plaintiff’s action occurred in this district,

and as Defendant maintains its principal office in this district.

                                 Factual Allegations

      27.    On or about June 11, 2020, Defendant sent a written communication

to Plaintiff in connection with the collection of the Debt.

      28.    A true and correct copy of the June 11 communication to Plaintiff is

attached as Exhibit A.

      29.    The June 11 communication to Plaintiff was the first communication

Plaintiff received from Defendant.


                                           6
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 7 of 17 PageID: 7




      30.    Plaintiff did not receive any other communications from Defendant

within five days of the initial June 11, 2020 communication.

      31.    Defendant’s June 11 letter to Plaintiff indicates a “BALANCE DUE”

of $4,827.67 and begins: “Your PNC BANK account has been placed with our

office for collections.” Ex. A.

      32.    Defendant instructs: “Please send the balance in full to: SRA

Associates 112 W. Park Dr. Suite 200 Mt Laurel, NJ 08054.” Id.

      33.    Then, under the heading “IMPORTANT CONSUMER NOTICE,”

Defendant states in capitalized letters:

      UNLESS YOU NOTIFY THIS OFFICE IN WRITING WITHIN 30
      DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE
      THE VALIDITY OF THE DEBT OR ANY PORTION THEREOF,
      THIS OFFICE WILL ASSUME THE DEBT IS VALID. IF YOU
      NOTIFY THIS OFFICE IN WRITING WITHIN 30 DAYS AFTER
      RECEIVING THIS NOTICE THAT YOU DISPUTE THE
      VALIDITY OF THIS DEBT OR ANY PORTION THEREOF, THIS
      OFFICE WILL OBTAIN VERIFICATION OF THE DEBT OR
      OBTAIN A COPY OF A JUDGMENT AND MAIL YOU A COPY
      OF SUCH JUDGMENT OR VERIFICATION. IF YOU REQUEST
      THIS OFFICE IN WRITING WITHIN 30 DAYS AFTER
      RECEIVING THIS NOTICE, THIS OFFICE WILL PROVIDE YOU
      WITH THE NAME AND ADDRESS OF THE ORIGINAL
      CREDITOR, IF DIFFERENT FROM THE CURRENT CREDITOR.

Id.
      34.    After its signature, Defendant closes its June 11 letter with the

following: “This is a communication from a debt collector attempting to collect a

debt. Any information will be used for that purpose.” Id.


                                           7
 Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 8 of 17 PageID: 8




                             Class Action Allegations

       35.   Plaintiff brings this action as a class action pursuant to Federal Rules

of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of:

       All persons (a) with a New Jersey address, (b) to whom SRA
       Associates, Inc. mailed an initial debt collection communication not
       known to be returned as undeliverable, (c) in connection with the
       collection of a consumer debt, (d) in the one year preceding the date
       of this complaint, (e) which stated: “Unless you notify this office in
       writing within 30 days after receiving this notice that you dispute the
       validity of the debt or any portion thereof, this office will assume the
       debt is valid.”
       36.   Excluded from the class is Defendant, its officers and directors,

members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendant has or had controlling

interests.

       37.   The proposed class satisfies Rule 23(a)(1) because, upon information

and belief, it is so numerous that joinder of all members is impracticable.

       38.   The exact number of class members is unknown to Plaintiff at this

time and can only be determined through appropriate discovery.

       39.   The proposed class is ascertainable in that, upon information and

belief, the names and addresses of all members of the proposed class can be

identified in business records maintained by Defendant.

       40.   The proposed class satisfies Rules 23(a)(2) and (3) because Plaintiff’s

claims are typical of the claims of the members of the class. To be sure, Plaintiff’s


                                          8
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 9 of 17 PageID: 9




claims and those of the members of the class originate from the same standardized

debt collection letter utilized by Defendant, and Plaintiff possesses the same

interests and has suffered the same injuries as each member of the proposed class.

      41.       Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately

protect the interests of the members of the class and has retained counsel

experienced and competent in class action litigation.

      42.       Plaintiff has no interests that are contrary to or in conflict with the

members of the class that he seeks to represent.

      43.       A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy, since, upon information and belief,

joinder of all members is impracticable.

      44.       Furthermore, as the damages suffered by individual members of the

class may be relatively small, the expense and burden of individual litigation make

it impracticable for the members of the class to individually redress the wrongs

done to them.

      45.       There should be no difficulty in the management of this action as a

class action.

      46.       Issues of law and fact common to the members of the class

predominate over any questions that may affect only individual members, in that

Defendant has acted on grounds generally applicable to the class.


                                            9
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 10 of 17 PageID: 10




      47.      Among the issues of law and fact common to the class are:

               a. Defendant’s failure to properly provide in its initial debt collection

                  letters the disclosures required by 15 U.S.C. § 1692g;

               b. whether Defendant is a debt collector for purposes of the FDCPA;

               c. the availability of statutory penalties; and

               d. the availability of attorneys’ fees and costs.

                    Count I: Violation of 15 U.S.C. § 1692g(a)(3)

      48.      Plaintiff repeats and re-alleges the factual allegations contained in

paragraphs 1 through 47 above.

      49.      The FDCPA at 15 U.S.C. § 1692g(a)(2) provides:

      (a) Within five days after the initial communication with a consumer
      in connection with the collection of any debt, a debt collector shall,
      unless the following information is contained in the initial
      communication or the consumer has paid the debt, send the consumer
      a written notice containing –
                                      ****

            (3) a statement that unless the consumer, within thirty days after
            receipt of the notice, disputes the validity of the debt, or any
            portion thereof, the debt will be assumed to be valid by the debt
            collector

      50.      Defendant’s    June    11,   2020    communication     was   its   initial

communication to Plaintiff.

      51.      The June 11, 2020 communication was sent in connection with an

attempt to collect the Debt from Plaintiff.


                                            10
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 11 of 17 PageID: 11




       52.      At the time Defendant acquired the Debt for collection, it was, upon

information and belief, considered to be in default.

       53.      The June 11, 2020 communication did not contain the proper

disclosures required by 15 U.S.C. § 1692g(a)(3), nor did Defendant provide such

disclosures within five days thereafter.

       54.      Specifically, the June 11, 2020 communication violated 15 U.S.C. §

1692g(a)(3) by demanding that Plaintiff notify Defendant “in writing” of any

dispute of the alleged Debt.

       55.      Importantly, the FDCPA specifically allows for written and oral

disputes concerning consumer debts, as the Third Circuit reiterated several months

prior to the issuance of Defendant’s June 11 communication. Riccio, 954 F.3d at

588 (“The upshot: § 1692g(a)(3)’s plain meaning permits a debtor to dispute a debt

orally.”).

       56.      By requiring disputes to be in writing, Defendant encouraged

consumers like Plaintiff to forego their rights under the statute to dispute their

debts orally.

       57.      The harm suffered by Plaintiff is particularized in that the violative

initial debt collection letter at issue was sent to him personally, regarded his

personal alleged debt, and failed to effectively provide him the statutorily-

mandated disclosures to which he was entitled.


                                           11
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 12 of 17 PageID: 12




      58.    Section 1692g furthers the purpose of protecting debtors from abusive

debt collection activity by requiring a debt collector who solicits payment from a

consumer to provide that consumer with a detailed validation notice, which allows

the consumer to confirm that he owes the debt sought by the collector before

paying it.

      59.    And “failing to provide statutorily required disclosures”—as

Defendant did here—creates a harm that “is real and concrete.” Pisarz v. GC Servs.

Ltd. P’ship, No. 16-455, 2017 WL 1102636, at *5 (D.N.J. Mar. 24, 2017).

      60.    Moreover, the content of Defendant’s June 11 letter created a material

risk of harm to the concrete interest Congress was trying to protect in enacting the

FDCPA.

      61.    Specifically, when a consumer is instructed to only make disputes in

writing, he is likely to forego his oral validation rights as a result of Defendant’s

demands because he will not be aware of them.

      62.    That is, Defendant’s demand for written disputes posed a risk of harm

to Plaintiff’s interest in determining how best to proceed with the alleged Debt and

required him to mail to Defendant any dispute he had.

      63.    And here, as a result of the June 11 letter, Plaintiff was misled into

believing that the law required him to dispute the Debt in writing.




                                         12
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 13 of 17 PageID: 13




      64.    What’s more, Defendant’s actions invaded a specific private right

created by Congress, and the invasion of said right creates the risk of real harm.

See Church v. Accretive Health, Inc., 654 F. App’x 990, 995 (11th Cir. 2016).

                    Count II: Violation of 15 U.S.C. § 1692e

      65.    Plaintiff repeats and re-alleges the factual allegations contained in

paragraphs 1 through 47 above.

      66.    The FDCPA at 15 U.S.C. § 1692e provides that “[a] debt collector

may not use any false, deceptive, or misleading representation or means in

connection with the collection of any debt.”

      67.    The June 11 letter advised Plaintiff that disputes need to be in writing.

See Ex. A.

      68.    This requirement was buttressed by Defendant’s simultaneous

instructions to “Send Correspondence to” its address in Mt. Laurel, New Jersey. Id.

      69.    Defendant’s requirement for a written dispute was deceptive and

misleading given that oral disputes are allowed under the FDCPA.

      70.    Yet the content of the June 11 letter made it unlikely the least

sophisticated consumer would understand that he could invoke his validation rights

over the telephone or by other oral means if he wanted.

      71.    To be sure, while written disputes trigger different protections under

the FDCPA than do oral disputes, such oral disputes remain viable under the law


                                         13
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 14 of 17 PageID: 14




and serve to protect consumers in various ways. See Riccio, 954 F.3d at 585-86

(“[D]ebt collectors are prohibited from reporting disputed debts to credit agencies

without noting the fact of a dispute. See § 1692e(8) (prohibiting collectors from

“[c]ommunicating or threatening to communicate to any person credit information

which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed”). Finally, collectors seeking

payments on multiple debts owed by the same debtor cannot apply a payment to

any disputed debts. See § 1692h (“If any consumer owes multiple debts and makes

any single payment to any debt collector with respect to such debts, such debt

collector may not apply such payment to any debt which is disputed by the

consumer and, where applicable, shall apply such payment in accordance with the

consumer’s directions.”).”).

      72.    By advising Plaintiff that all disputes need be in writing, Defendant’s

June 11 letter therefore used a false, deceptive, or misleading representation in

connection with the collection of a debt.

      73.    As a result, Defendant’s June 11 letter violated the FDCPA at section

1692e.

      74.    The harm suffered by Plaintiff is particularized in that the violative

initial debt collection letter at issue was sent to him personally and regarded his

personal alleged Debt.


                                            14
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 15 of 17 PageID: 15




      75.      And the violation of Plaintiff’s right not to be the target of misleading

debt collection communications is a concrete injury sufficient to confer standing.

      76.      Indeed, the harm Plaintiff alleges here—being misled by a debt

collector about the rights afforded him under the FDCPA—is precisely the type of

abusive debt collection practice that the FDCPA was designed to prevent.

      77.      And here, as a result of the June 11 letter, Plaintiff was misled into

believing that the law required him to dispute the Debt in writing.

WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

      A. Determining that this action is a proper class action under Rule 23 of the

            Federal Rules of Civil Procedure;

      B. Adjudging and declaring that Defendant violated 15 U.S.C. §§

            1692g(a)(3) and 1692e;

      C. Awarding Plaintiff and members of the class statutory damages pursuant

            to 15 U.S.C. § 1692k;

      D. Awarding members of the class actual damages incurred, as applicable,

            pursuant to 15 U.S.C. § 1692k;

      E. Enjoining Defendant from future violations of 15 U.S.C. §§ 1692g(a)(3)

            and 1692e with respect to Plaintiff and the class;




                                           15
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 16 of 17 PageID: 16




      F. Awarding Plaintiff and members of the class their reasonable costs and

         attorneys’ fees incurred in this action, including expert fees, pursuant to

         15 U.S.C. § 1692k and Rule 23 of the Federal Rules of Civil Procedure;

      G. Awarding Plaintiff and the members of the class any pre-judgment and

         post-judgment interest as may be allowed under the law; and

      H. Awarding other and further relief as the Court may deem just and proper.

                                 TRIAL BY JURY

      Plaintiff is entitled to, and hereby demands, a trial by jury.


Dated: December 1, 2020                 Respectfully submitted,


                                        /s/ Jonathan Rudnick
                                        Jonathan Rudnick Local Counsel
                                        THE LAW OFFICE OF JONATHAN RUDNICK, L.L.C.
                                        ATTORNEY I.D. NO. 034721990
                                        788 SHREWSBURY AVENUE
                                        BUILDING 2, SUITE 204
                                        TINTON FALLS, N.J. 07724
                                        732-842-2070
                                        FAX: 732-879-0213


                                        Jesse S. Johnson*
                                        Greenwald Davidson Radbil PLLC




                                          16
Case 3:20-cv-17684-FLW-TJB Document 1 Filed 12/01/20 Page 17 of 17 PageID: 17




                                   7601 N. Federal Hwy., Suite A-230
                                   Boca Raton, FL 33487
                                   Tel: (561) 826-5477
                                   jjohnson@gdrlawfirm.com

                                   Counsel for Plaintiff and the proposed class

                                   * to seek admission pro hac vice




                                     17
